Name: Commission Regulation (EC) NoÃ 1534/2005 of 22 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 23.9.2005 EN Official Journal of the European Union L 247/1 COMMISSION REGULATION (EC) No 1534/2005 of 22 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 22 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 31,1 096 25,0 204 40,8 999 32,3 0707 00 05 052 73,9 096 81,9 999 77,9 0709 90 70 052 92,6 999 92,6 0805 50 10 052 67,7 382 63,4 388 66,0 524 60,5 528 63,8 999 64,3 0806 10 10 052 80,1 220 86,5 624 216,6 999 127,7 0808 10 80 388 80,4 400 82,7 508 33,5 512 63,4 528 27,1 720 34,3 804 65,8 999 55,3 0808 20 50 052 90,3 388 69,7 720 84,9 999 81,6 0809 30 10, 0809 30 90 052 86,6 624 108,8 999 97,7 0809 40 05 052 82,7 066 64,0 098 65,3 388 18,0 508 24,5 624 111,8 999 61,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.